NJ 199A   (Rev. 01/09) Order Setting Conditions of Release                                                                   I page I of4



                                                       United States District Court
                                                                      for the
                                                             District of New Jersey


          UNITED STATES OF AMERICA                                    )
                                 V.                                   )
                                                                      )                                    ~~~A#[.,,.__.
                                                                             Case No. ~1_8--='-U-L...,,.·......       ____
                   ROGERSOBRADO                                       )
                            Defendant                                 )


                                       ORDER SETTING CONDITIONS OF RELEASE

   IT IS ORDERED that the defendant's release is subject to these conditions:

             (1)        The defendant must not violate any federal, state or local law while on release.

             (2)        The defendant must cooperate in the collection of a DNA sample if the collection is
                        authorized by 42 U.S.C. § 14135a.

             (3)        The defendant must immediately advise the court, defense counsel, and the U.S. attorney
                        in writing before any change in address or telephone number.

             (4)        The defendant must appear in court as required and must surrender to serve any sentence
                        imposed. The defendant shall appear before Judge Noel L. Hillman at Mitchell H. Cohen
                        United States Courthouse, 400 Cooper Street, Camden, N.J. 08102-1570 on Friday,
                        February 1, 2019 at 1:30 p.m., Courtroom 3A.



                                                               Release on Bond

   IT IS FURTHER ORDERED THAT:

             (5)        The defendant shall be released upon executing a $100,000.00 Unsecured Appearance
                        Bond, binding the defendant to pay that amount to the United States in the event the
                        defendant fails to appear or fails to surrender as directed for service of any sentence
                        imposed.




          DISTRIBUTION:         COURT           DEFENDANT         PRETRIAL       SERVICES         U.S. ATTORNEY   U.S. MARSHAL
NJ l99B   (Rev. 01/09) Additional Conditions of-Release                      2                                    page 2 of 4



                                                     Additional Conditions of Release

          (6)      Upon finding that release by the above methods will not by themselves reasonably assure the
                   appearance of the defendant and the safety of other persons and the community, it is fmiher ordered
                   that the release of the defendant is subject to the conditions listed below:

                   (a)        Mental health testing and/or treatment as directed by Pretrial Services.

                   (b)        Rep01i to Pretrial Services as directed.

                   (c)        Travel restricted to the continental United States, unless otherwise approved by Pretrial
                              Services.

                   (d)        Surrender all passports and travel documents to Pretrial Services.

                   (e)        Do not apply for new travel documents.

                   (f)        Surrender/do not possess any firearms. All firearms in any home which the defendant
                              resides shall be removed, in compliance with New Jersey state law, within 24 hours and
                              verificat1on provided to Pretrial Services. The defendant shall also smTender all firearm
                              purchaser's identification cards and permits to Pretrial Services.




      DISTRIBUTION:         COURT         DEFENDANT         PRETRIAL   SERVICES    U.S. ATTORNEY   U.S. MARSHAL
--   --------------------------------------

       NJ 199C    (Rev. 01/09) Advice of Penalties                                                                                       3 page 3 of 4


                                                        ADVICE OF PENALTIES AND SANCTIONS

       TO THE DEFENDANT:

       YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

                 Violating any of the foregoing conditions of release may result in the immediate issuance of a wmTant for your arrest, a
       revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
       imprisonment, a fine, or both.
                 While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
       and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
       consecutive (i.e., in addition to) to any other sentence you receive.
                 It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper
       with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to
       intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
       significantly more serious if they involve a killing or attempted killing.
                If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence, you may
       be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
                 (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
                      not more than $250,000 or imprisoned for not more than IO years, or both;
                 (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
                      more than $250,000 or imprisoned for not more than five years, or both;
                 (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
       addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                             Acknowledgment of the Defendant

                I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
       conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set
       forth above.




                                                                                                 Defendant's Signature



                                                                                             µ_}.
                                                                                                     City and State


                                                           Directions to the United States Marshal

       ( ~ h e defendant is ORDERED released after processing.
       (  ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
           defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
           produced before the appropriate judge at the time and place specified.
                                                                                                        ~·
          Date:          10/12/2018                                            /J~ Lt ~ ~ -~----
                                                                                               Judicial Officer's Signature




                                                                                      Hon. Noel L Hillman, United States District Judge




             DISTRIBUTION:           COURT           DEFENDANT      PRETRIAL      SERVICES      U.S. ATTORNEY             U.S. MARSHAL
